Order
framing jury issues reversed as to the issue of whether the instrument offered for probate was executed according to law, and affirmed as to the issues of testamentary capacity and fraud or undue influence. This is an appeal from an order of the Probate Court in the matter of the allowance of the alleged will of Dennis Hurley, late of Cambridge — made upon the motion of the sole heir at law and next of kin of the deceased — framing jury issues as to the testamentary capacity of the deceased, as to fraud or undue influence of John J. Hurley and William M. Hurley or either of them, and as to the proper execution of the instrument offered for probate. Upon consideration of the statements of expected evidence, which need not be recited, we are unable to say that the judge could not have concluded that there were “a genuine and doubtful question of fact” and “a reasonable hope for a result favorable to the party requesting the framing of issues” on the issues of testamentary capacity and fraud or undue influence. Fuller v. Sylvia, 240 Mass. 49, 53. There is nothing in the record, however, indicating a doubtful question of fact on the issue of whether the instrument offered for probate was executed according to law and this issue ought not to have been framed. Mayhew v. Chase, 265 Mass. 314. Sheppard v. Olney, 271 Mass. 424, 426-427. As to that issue the order is reversed. With respect to the other issues the order is affirmed.